DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Examiner acknowledges the preliminary claim amendments submitted on 4/14/2021. Claims 1-12 are pending, and are examined on their merits below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2021 was considered by the Examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitations “the seatback" in line 3, “the side of the occupant” in line 4, “the seat cushion” in line 5, “the side of the airbag” in line 6, “the side opposite of the occupant” in line 6, “the reclining angle” in line 7, “the internal pressure” in line 8, “the side of the seat” in line 10, “the surface skin of the seat” in line 11, and “the surface of the airbag” in line 12.  There is insufficient antecedent basis for these limitations in the claim.
Claim 2 is unclear in the language used in lines 3-4. The claim states “by, of the dual inflator, delaying the gas discharge.” The examiner suggests deleting “of the dual inflator.”
Claim 3 recites the limitation "the inside and outside of the airbag" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. These claims do not further limit the subject matter of   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shiro et al. (JP 2009-029182, hereinafter Shiro) in view of Korean Patent 10-2017-0133857 to Choi (for ease of reference, Examiner has used the corresponding US Patent 10,596,992 for the English translation, and references below are to the US Patent).
	Regarding claim 1, Shiro discloses an occupant restraining device that restrains an occupant sitting on a seat of a vehicle (see Figure 10), comprising: an airbag (53) 
However, Choi discloses an occupant restraint system for variable control of an airbag on a vehicle. Choi discloses having an angle detecting means that detects the reclining angle of the seatback (see col. 7, lines 51-56), internal pressure control means (50) for controlling the internal pressure of the airbag during expansion and deployment according to the reclining angle (see col. 8, lines 8-24), and the internal pressure control means decreases the internal pressure of the airbag if the reclining angle of the seatback is more than a prescribed angle during expansion and deployment of the airbag (see col. 8, lines 5-38; if the reclining angle of the seat back is larger than a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the airbag control system of Choi on the airbag of Shiro so as to further enhance safety by effectively controlling the inflation characteristics of the air bag. The results of adding the airbag control system of Choi to the airbag structure of Shiro would have been predictable to one of ordinary skill in the art.
Regarding claims 5-8, Shiro discloses the pair of tensile cloths are deployed along the side of the seat (see Figures 6, 10 and 12) by breaking open the surface skin of the seat (tearing the cut-in groove 1h and the sewn portion; see also paragraphs [0031] and [0047]).
Regarding claim 9, Shiro discloses a pair of cases (53a) in which the pair of airbags, arranged along the side of the seat (see Figure 3), wherein the pair of tensile cloths deploy from the pair of cases along the side of the seat (see Figure 4b where 61 is disposed in 53a with airbag 53, and then shown in the deployed state in the same Figure).

Allowable Subject Matter
Claims 2-4, and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art is referenced above (and below), but does not disclose, alone or in combination, having a dual inflator including first and second inflators that supply gas to the airbag, wherein the internal pressure control means controls the internal pressure of the airbag by, of the dual inflator, delaying the gas discharge timing of the second inflator from that of the first inflator; or a vent hole formed in the airbag to connect the inside and outside of the airbag, wherein the internal pressure control means controls the internal pressure of the airbag by opening and closing the vent hole. As such, the claimed subject matter has been indicated as allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are airbag control devices: US Patent 6,616,184 to Fischer; US Patent 7,086,663 to Honda; US Patent 7,552,942 to Fischer; US Patent Publication 2020/0023800 to Fujii; US Patent Publication 2020/010040 to Nakamura; US Patent Publication 2020/0207299 to Cheng; and US Patent 10,981,533 to Kobayashi.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616